Citation Nr: 1126341	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  00-11 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable rating for carpal tunnel syndrome of the left wrist.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1965 to January 1969 and from March 1972 to January 1998.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, granted service connection for carpal tunnel syndrome of the left hand and assigned a noncompensable evaluation.  The Veteran appealed the noncompensable rating.  

The Board remanded this claim in December 2003 and in February 2005.  In a December 2005 decision, it denied a compensable rating for carpal tunnel syndrome of the left wrist.  The appellant appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  Following a Joint Motion for an Order Vacating the Board Decision and Incorporating the Terms of this Remand (Joint Motion), the case was returned to the Board by an Order of the Court dated in July 2007 which granted the Joint Motion.  The appellant's claim was again denied by the Board in a December 2007 decision which the Veteran appealed to the Court.  In a June 2010 Memorandum Decision, the Court again vacated the Board's decision and Judgment was entered in July 2010.  The Court determined that the Board had not supplied adequate reasons and bases for its decision and had not complied with the terms of the Joint Motion.  The case has now been returned to the Board for disposition.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the Veteran's VA treatment records shows that prior to and after his carpal tunnel release surgery in December 2000, he complained of symptoms including pain and weak grip.  However, reports of multiple electrodiagnostic tests which were performed after the Veteran's December 2000 surgery showed no evidence of carpal tunnel syndrome indicating that the carpal tunnel release was successful and that the Veteran no longer had symptoms of this disorder.  However, they do not explain the etiology of the Veteran's symptoms, which he described as increasing in severity after the surgery.  In one VA treatment record, it was suggested that the Veteran's symptoms may have resulted from scar tissue.  If the Veteran's symptoms arise out of the effects of the December 2000 surgery, then he would be entitled to compensation for those symptoms.  However, if the Veteran's symptoms are unrelated to carpal tunnel syndrome, then compensation would not be appropriate.  For this reason, an additional medical examination is necessary in order to determine the etiology of the symptoms that are complained of by the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  A VA examination should be scheduled to determine the etiology of the Veteran's complaints of symptoms including weakened grip and pain prior to, and after, the Veteran's carpal tunnel release surgery.  All necessary tests and studies should be performed, to include electrodiagnostic testing.  The examiner must review the claims file in conjunction with the examination.

The examiner should indicate whether the Veteran's complaints prior to surgery were related to carpal tunnel syndrome given that they continued and increased in severity after surgical correction of the disorder.  The examiner should also indicate whether the carpal tunnel release surgery was successful and identify whether the Veteran continued to experience symptoms of carpal tunnel syndrome post-surgery.  In doing so, the examiner should specifically address both the results of electrodiagnostic testing and the Veteran's subjective complaints.  If the Veteran's complaints are attributable to a cause other than carpal tunnel syndrome, then the source thereof should be identified and the relationship between the newly identified disorder and the Veteran's complaints should be clearly described.  The examiner should specifically address whether the Veteran's symptoms resulted from scar tissue that formed as a result of the carpal tunnel release surgery or is otherwise related to that surgery.  The examiner should set forth a complete rationale for all of conclusions.  If the examiner is unable to answer one or more of the questions that are posed herein, then he or she should explain why this is the case in the report of examination.

2.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains less than fully favorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and given an opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

